Lindsay, J.
—The appellant in each of these cases was indicted for using estrays without complying with the laws regulating estrays. The recognizance of each, with his *206sureties, was taken to secure Ms personal appearance in court to answer the charge. In each of the recognizances the offense named was simply using a stray horse. By a decision of this court, in the case of Hutchinson v. the State, 26 Tex., 111, it has been adjudicated that, in accusations for using estrays, the expression, “without complying with the laws regulating estrays,” is a “ necessary ingredient” to constitute the offense; from which we'must infer, if this phrase or its equivalent is not used, no offense is named. As article 2731, Paschal’s Digest, is imperative that the offense should he named in the recognizances, and as there has been a failure to do so in each of these recognizances, the judgment must he reversed in each case.
Judgments reversed.